Citation Nr: 1520773	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-34 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1943 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit on appeal.

The issues of entitlement to service connection for coronary artery disease, secondary to asbestosis, and depression secondary to bilateral hearing loss have been raised by the record in the April 2015 informal hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's SMC claim.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (2002); 38 C.F.R. § 3.350(b)(3) (2014). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014). 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (2002); 38 C.F.R. § 3.350(i) (2014). 

Service connection is currently in effect for the following: bilateral hearing loss, rated as 70 percent; asbestosis with benign pleural fibrosis, rated as 60 percent; and tinnitus, rated as 10 percent.

The Veteran has had a combined disability rating of 90 percent since February 11, 2015.  Additionally, he is in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities, beginning August 30, 2008.

The Veteran has contended that he is unable to walk very far due to his lung condition, and must use a walker and an electric wheelchair for ambulation.  He asserts that he now needs assistance with grocery shopping, dressing/undressing, obtaining food, medications, and other activities of daily living.  

In letters from a private physician, he indicated the Veteran requires a caregiver due to his multiple medical conditions, but did not provide an opinion with respect to the Veteran's service-connected disabilities.  That same month, an A&A questionnaire was submitted by the Veteran.  It does not include a detailed discussion of the whether Veteran's service-connected disabilities require the aid and attendance of another or cause him to be housebound.  

The Veteran was afforded a VA respiratory examination in March 2015 during which the examiner found that the "VETERAN IS UNABLE TO DO WORK WHICH REQUIRE[S] WALKING MORE THAN 10-15 FEET OR DO ANY WORK REQUIRE PHYSICAL ACTIVITY DUE TO ASBESTOS INDUCED LUNG DISEASE."  No opinion was provided for aid and attendance purposes.  

In sum, the Board finds that that a current VA examination addressing whether he is need of aid and attendance or is housebound as a result of his service connected disabilities is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records and associate them with the electronic file.  

2.  Afford the Veteran a VA examination to determine whether the Veteran's service-connected disabilities cause him to be housebound or in need of regular aid and attendance of another person.

The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment.  

The examiner is asked to provide a complete rationale for the opinion given.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish to the Veteran supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






